Exhibit 10(viii)

 

STATE OF NORTH CAROLINA

 

COUNTY OF HARNETT

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT entered into as of April 3, 2012, by and between NEW CENTURY BANK
(hereinafter referred to as the “Bank”), NEW CENTURY BANCORP, INC. (hereinafter
referred to as the “Company”) and RICHARD DAVID TOBIN (hereinafter referred to
as “Employee”) is effective as of the date first written above.

W I T N E S S E T H:

WHEREAS, the expertise and experience of Employee in the financial services
industry are extremely valuable to the Company and the Bank; and

WHEREAS, it is in the best interests of the Bank, the Company and the Company’s
shareholders to maintain an experienced and sound executive management team to
manage the Bank and to further the Company’s overall strategies to protect and
enhance the value of the shareholders’ investments; and

WHEREAS, the Bank, the Company and Employee desire to enter into this Agreement
to establish the scope, terms and conditions of Employee’s employment by the
Bank; and

WHEREAS, the Bank, the Company and Employee desire to enter into this Agreement
also to provide Employee with security in the event of a change of control of
the Bank and to ensure the continued loyalty of Employee during any such change
of control in order to maximize shareholder value as well as the continued safe
and sound operation of the Bank.

NOW, THEREFORE, for and in consideration of the premises and mutual promises,
covenants and conditions hereinafter set forth, and other good and valuable
consideration, the receipt and sufficiency of which hereby are acknowledged, the
Bank, the Company and Employee hereby agree as follows:

1. Employment. The Bank hereby agrees to employ Employee, and Employee hereby
agrees to serve as an officer of both the Bank and the Company, all upon the
terms and conditions stated herein. As an officer of the Bank and the Company,
Employee will (i) serve as Chief Credit Officer and Executive Vice President,
and (ii) have such other duties and responsibilities, and render to the Bank and
the Company such other management services, as are customary for persons in
Employee’s position or as shall otherwise be reasonably assigned to him from
time to time by the Bank and/or the Company. Employee shall faithfully and
diligently discharge his duties and responsibilities under this Agreement and
shall use his best efforts to implement the policies established by the Bank and
the Company. Employee agrees to devote such number of hours of his working time
and endeavors to the employment granted hereunder as the parties hereto shall
deem to be necessary to discharge his duties hereunder, and, for so long as
employment hereunder shall exist, Employee shall not engage in any other
occupation which requires a significant amount of Employee’s personal attention
during the Bank’s regular business hours or which otherwise interferes with
Employee’s attention to or performance of his duties and responsibilities as an
officer of the Bank and the Company except with the prior written consent of the
Bank or the Company. However, nothing herein contained shall restrict or prevent
Employee from personally, and for Employee’s own account, trading in stocks,
bonds, securities, real estate or other forms of investment for Employee’s own
benefit so long as said activities do not interfere with Employee’s attention to
or performance of his duties and responsibilities as an officer of the Bank and
the Company, and provided further, that such activities do not amount, in the
Bank’s sole discretion, to direct competition with the Bank.



1

 

 

2. Compensation. For all services rendered by Employee to the Bank and the
Company under this Agreement, the Bank shall pay Employee a base salary at a
rate of One Hundred Sixty-Five Thousand and 00/100 Dollars ($165,000.00) per
annum. The rate of such salary shall be reviewed by the Board of Directors of
the Bank not less often than annually during the term of this Agreement and may
be increased, but not decreased, during the term hereof; provided, however, that
the Board of Directors may decrease the rate of such salary in the event that
Employee is demoted for Cause (as such term is defined in Paragraph 6(d)) or in
the event that Employee voluntarily accepts a position with the Bank that
involves a material reduction in duties or responsibilities. Salary paid under
this Agreement shall be payable in cash not less frequently than monthly. All
compensation of Employee shall be subject to customary withholding taxes and
such other employment taxes as are required by law.

3. Participation in Retirement and Employee Benefit Plans; Fringe Benefits.
Subject to the terms and conditions of this Agreement, Employee shall be
entitled to participate in any and all employee benefit programs and
compensation plans from time to time maintained by the Bank and available to all
employees of the Bank, all in accordance with the terms and conditions
(including eligibility requirements) of such programs and plans of the Bank,
resolutions of the Bank’s Board of Directors establishing such programs and
plans, and the Bank’s normal practices and established policies regarding such
programs and plans.



2

 



In addition to the other compensation and benefits described in this Agreement,
the Bank shall:

(i) Provide Employee with five (5) weeks of paid vacation leave per year and ten
(10) days of paid sick leave per year, notwithstanding the policy of the Bank
for all other employees. Such vacation leave and sick leave shall be in addition
to federal banking holidays, which shall be paid holidays;

(ii) Reimburse Employee for all reasonable expenses incurred by him in the
performance of his duties under this Agreement and documented to the reasonable
satisfaction of the Bank pursuant to established policies;

(iii) Provide Employee major medical insurance coverage under a policy at least
equivalent to the major medical insurance coverage generally provided to active
full-time employees of the Bank from time to time and which shall include, at a
minimum, payment of 100% of Employee’s portion of the Bank’s PPO 80/20 Plan and
50% of Employee’s portion of dental insurance coverage (if elected);

(iv) Provide Employee with life insurance coverage, which coverage shall be in
an amount equal to at least twice Employee’s annual base salary;

(v) Permit Employee to participate in incentive or bonus compensation plans
existing on the date of this Agreement or adopted by the Bank during the term of
this Agreement;

(vi) Permit Employee to participate (to the extent permissible under applicable
laws and regulations) in all savings, pension and retirement plans, policies and
programs applicable generally to all employees of the Bank. Without limiting the
foregoing, such plans shall include the Bank’s 401(k) Savings Plan;

(vii) Provide Employee with a car allowance in the amount of Seven Hundred Fifty
and 00/100 Dollars ($750.00) per month. Employee shall be responsible for taxes,
insurance and maintenance, and fuel expenses incurred with regard to the
automobile; and

(viii) Permit Employee to participate in any other fringe benefits which are
now, or may hereafter become, applicable to the Bank’s other executive officers.



3

 



4. Term. Unless sooner terminated as provided in this Agreement and subject to
the right of either Employee or the Bank to terminate Employee’s employment at
any time as provided herein, the initial term of this Agreement and Employee’s
employment with the Bank hereunder shall be for a period commencing on the date
hereof and continuing for a period of two (2) years. Upon the second anniversary
of the execution of this agreement, and upon each subsequent anniversary of the
same, the term of this Agreement shall automatically be extended for an
additional one (1) year period, unless written notice from the Bank or Employee
is received ninety (90) days prior to such anniversary, notifying the other
party that this Agreement shall not be further extended.

5. Confidentiality; Noncompetition. Employee hereby acknowledges and agrees that
(i) in the course of his service as an officer of the Bank, he will gain
substantial knowledge of and familiarity with the Bank’s customers and its
dealings with them, and other information concerning the Bank’s business, all of
which constitutes valuable assets and privileged information that is
particularly sensitive due to the fiduciary responsibilities inherent in the
banking business; and, (ii) in order to protect the Bank’s interest in and to
assure it the benefit of its business, it is reasonable and necessary to place
certain restrictions on Employee’s ability to compete against the Bank and on
his disclosure of information about the Bank’s business and customers. For that
purpose, and in consideration of the Bank’s agreements contained herein,
Employee covenants and agrees as provided below.

(a) Covenant Not to Compete. Employee will not “Compete” (as defined below),
directly or indirectly, with the Bank within Harnett County or Cumberland County
or Robeson County, North Carolina, or within a twenty-five (25) mile radius of
any full service office of the Bank operated during the term of Employee’s
employment with the Bank (the “Relevant Market,” provided, however, that the
Relevant Market shall be deemed to exclude Johnston County, North Carolina) as
follows:

(i) if this Agreement is terminated by the Bank without “cause” (as defined in
paragraph 6(d) hereof) Employee shall not “Compete” for the period of time
Employee is receiving compensation pursuant to the terms of this Agreement; or

(ii) if this Agreement is terminated by Employee for any reason, Employee shall
not “Compete” for a period of twelve (12) months from the date of termination of
this Agreement by Employee.



4

 



For the purposes of this Paragraph 5, the following terms shall have the
meanings set forth below:

Compete. The term “Compete” means: (i) soliciting or securing deposits from any
Person residing in the Relevant Market for any Financial Institution; (ii)
soliciting any Person residing in the Relevant Market to become a borrower from
any Financial Institution with which such Person has no prior relationship, or
assisting (other than through the performance of ministerial or clerical duties)
any Financial Institution with which such Person has no prior relationship in
making loans to any such Person; (iii) inducing or attempting to induce any
Person who was a Customer of the Bank on the date of termination of Employee’s
employment with the Bank, to change such Customer’s depository, loan and/or
other banking relationship from the Bank to another Financial Institution; (iv)
acting as a consultant, officer, director, independent contractor, or employee
of any Financial Institution that has its main or principal office in the
Relevant Market, or, in acting in any such capacity with any other Financial
Institution, to maintain an office or be employed at or assigned to or to have
any direct involvement in the management, business or operation of any office of
such Financial Institution located in the Relevant Market; or (v) communicating
to any Financial Institution the names or addresses or any financial information
concerning any Person who was a Customer of the Bank at the date of Employee’s
termination of this Agreement.

Customer. The term “Customer” means any Person with whom, as of the effective
date of termination of this Agreement or during Employee’s employment with the
Bank, the Bank has or has had a depository, loan and/or other banking
relationship.

Financial Institution. The term “Financial Institution” means any federal or
state chartered bank, savings bank, savings and loan association or credit
union, any subsidiary thereof, or any holding company for or corporation that
owns or controls any such entity, or any other Person engaged in the business of
making loans of any type or receiving deposits, other than the Bank.

Person. The term “Person” means any natural person or any corporation,
partnership, proprietorship, joint venture, limited liability company, trust,
estate, governmental agency or instrumentality, fiduciary, unincorporated
association or other entity.

(b) Confidentiality Covenant. Employee covenants and agrees that any and all
data, figures, projections, estimates, lists, files, records, documents, manuals
or other such materials or information (financial or otherwise) relating to the
Bank and its banking business, regulatory examinations, financial results and
condition, lending and deposit operations, customers (including lists of the
Bank’s customers and information regarding their accounts and business dealings
with the Bank), policies and procedures, computer systems and software,
shareholders and employees (herein referred to as “Confidential Information”)
are proprietary to the Bank and are valuable, special and unique assets of the
Bank’s business to which Employee will have access during his employment with
the Bank. Employee agrees that (i) all such Confidential Information shall be
considered and kept as the confidential, private and privileged records and
information of the Bank, and (ii) at all times during the term of his employment
with the Bank and following the termination of this Agreement or his employment
for any reason, and except as shall be required in the course of the performance
by Employee of his duties on behalf of the Bank or otherwise pursuant to the
direct, written authorization of the Bank, Employee will not: divulge any such
Confidential Information to any other Person or Financial Institution; remove
any such Confidential Information in written or other recorded form from the
Bank’s premises; or make any use of any Confidential Information for his own
purposes or for the benefit of any Person or Financial Institution other than
the Bank. However, following the termination of Employee’s employment with the
Bank, this subparagraph (b) shall not apply to any Confidential Information
which then is in the public domain (provided that Employee was not responsible,
directly or indirectly, for permitting such Confidential Information to enter
the public domain without the Bank’s consent), or which is obtained by Employee
from a third party which or who is not obligated under an agreement of
confidentiality with respect to such information.



5

 



(c) Remedies for Breach. Employee understands and agrees that a breach or
violation by him of the covenants contained in Paragraph 5(a) and 5(b) of this
Agreement will be deemed a material breach of this Agreement and will cause
irreparable injury to the Bank, and that it would be difficult to ascertain the
amount of monetary damages that would result from any such violation. In the
event of Employee’s actual or threatened breach or violation of the covenants
contained in Paragraph 5(a) or 5(b), the Bank shall be entitled to bring a civil
action seeking an injunction restraining Employee from violating or continuing
to violate those covenants or from any threatened violation thereof, or for any
other legal or equitable relief relating to the breach or violation of such
covenant. Employee agrees that, if the Bank institutes any action or proceeding
against Employee seeking to enforce any of such covenants or to recover other
relief relating to an actual or threatened breach or violation of any of such
covenants, Employee shall be deemed to have waived the claim or defense that the
Bank has an adequate remedy at law and shall not urge in any such action or
proceeding the claim or defense that such a remedy at law exists. However, the
exercise by the Bank of any such right, remedy, power or privilege shall not
preclude the Bank or its successors or assigns from pursuing any other remedy or
exercising any other right, power or privilege available to it for any such
breach or violation, whether at law or in equity, including the recovery of
damages, all of which shall be cumulative and in addition to all other rights,
remedies, powers or privileges of the Bank.



6

 

 

Notwithstanding anything contained herein to the contrary, Employee agrees that
the provisions of Paragraph 5(a) and 5(b) above and the remedies provided in
this Paragraph 5(c) for a breach by Employee shall be in addition to and shall
not be deemed to supersede or to otherwise restrict, limit or impair the rights
of the Bank under the Trade Secrets Protection Act contained in Article 24,
Chapter 66 of the North Carolina General Statutes, or any other state or federal
law or regulation dealing with or providing a remedy for the wrongful
disclosure, misuse or misappropriation of trade secrets or other proprietary or
confidential information.

(d) Survival of Covenants. Employee’s covenants and agreements and the Bank’s
rights and remedies provided for in this Paragraph 5 shall survive any
termination of this Agreement or Employee’s employment with the Bank.

6. Termination and Termination Pay.

(a) Employee’s employment under this Agreement may be terminated at any time by
Employee upon sixty (60) days written notice to the Bank. Upon such termination,
Employee shall be entitled to receive compensation through the effective date of
such termination; provided, however, that the Bank, in its sole discretion, may
elect for Employee not to serve out part or all of said notice period.

(b) Employee’s employment under this Agreement shall be terminated upon the
death of Employee during the term of this Agreement. Upon any such termination,
Employee’s estate shall be entitled to receive any compensation due to Employee
computed through the last day of the calendar month in which his death shall
have occurred but which remains unpaid.



7

 



(c) In the event Employee becomes disabled during the term of his employment
hereunder and it is determined by the Bank, through consultation with an
independent third party, that Employee is permanently unable to perform his
duties under this Agreement, Employee’s employment under this Agreement shall be
terminated. Upon such termination, the Bank shall continue to compensate
Employee at the level of compensation described in Paragraph 2 above, and shall
continue to provide Employee each of the other benefits set forth or described
in this Agreement, for the remaining term of this Agreement, less any other
payments provided under any disability income plan of the Bank which is
applicable to Employee. In the event of any disagreement between Employee and
the Bank as to whether Employee is physically or mentally incapacitated such as
will result in the termination of Employee’s employment pursuant to this
Paragraph 6(c), the question of such incapacity shall be submitted to an
impartial and reputable physician for determination, selected by mutual
agreement of Employee and the Bank or, failing such agreement, by two (2)
physicians (one (1) of whom shall be selected by the Bank and the other by
Employee), and such determination of the question of such incapacity by such
physician or physicians shall be final and binding on Employee and the Bank. The
Bank shall pay the reasonable fees and expenses of such physician or physicians
in making any determination required under this Paragraph 6(c).

(d) The Bank may terminate Employee’s employment at any time for any reason with
or without “Cause” (as defined below, which definition shall include the
occurrence of one or more of the events described in Paragraph 6(d)(i)–(vi)).
Any termination of Employee’s employment which is not for Cause shall entitle
Employee to the compensation specified in Paragraph 2 above as to salary for the
remaining term of the contract and Paragraph 3(iii) above as to medical benefits
for the remaining term of this agreement. Any termination of Employee’s
employment which is for Cause shall mean that Employee has no further rights to
receive payments for compensation or benefits under this Agreement, with the
exception of any vested benefits of Employee under any employee benefits plan of
the Bank or the Company.

For purposes of this Paragraph 6(d), the Bank shall have “Cause” to terminate
Employee’s employment upon:

(i) A determination by the Bank, in good faith, that Employee



8

 

 

(A) has breached in any material respect any of the terms or conditions of this
Agreement, or (B) is engaging or has engaged in willful conduct which is
materially detrimental to the business prospects of the Bank or which has had or
likely will have a material adverse effect on the Bank’s business or reputation.
Prior to any termination by the Bank of Employee’s employment for a breach,
failure to perform or conduct described in this subparagraph (i), the Bank shall
give Employee written notice which describes such breach, failure to perform or
conduct and if during a period of thirty (30) business days following such
notice Employee cures or corrects the same to the reasonable satisfaction of the
Bank, then this Agreement shall remain in full force and effect. However,
notwithstanding the above, if the Bank has given written notice to Employee on a
previous occasion of the same or a substantially similar breach, failure to
perform or conduct, or of a breach, failure to perform or conduct which the Bank
determines in good faith to be of substantially similar import, or if the Bank
determines in good faith that the then current breach, failure to perform or
conduct is not reasonably curable, then termination under this subparagraph (i)
shall be effective immediately and Employee shall have no right to cure such
breach, failure to perform or conduct.

(ii) The violation by Employee of any applicable federal or state law, or any
applicable rule, regulation, order or statement of policy promulgated by any
governmental agency or authority having jurisdiction over the Bank or any of its
affiliates or subsidiaries (a “Regulatory Authority,” including without
limitation the Board of Governors of the Federal Reserve System, the Federal
Reserve Bank of Richmond, the Federal Deposit Insurance Corporation, the North
Carolina Commissioner of Banks, or any other banking regulator having legal
jurisdiction over the Bank or the Company), which results from Employee’s gross
negligence, willful misconduct, or intentional disregard of such law, rule,
regulation, order, or policy statement and results in any substantial damage,
monetary or otherwise, to the Bank or any of its affiliates or subsidiaries or
to the Bank’s reputation;

(iii) The commission in the course of Employee’s employment with the Bank of an
act of fraud, embezzlement, theft, or proven personal dishonesty (whether or not
resulting in criminal prosecution or conviction);

(iv) The conviction of Employee of any felony or any criminal offense involving
dishonesty or breach of trust, or the occurrence of any event described in
Section 19 of the Federal Deposit Insurance Act or any other event or
circumstance which disqualifies Employee from serving as an employee or
executive officer of, or a party affiliated with, the Bank or its bank holding
company;



9

 

 

(v) Employee is removed, suspended, or prohibited from participating in the
conduct of the Bank’s affairs by any Regulatory Authority; and,

(vi) The occurrence of any event that results in Employee being excluded from
coverage, or having coverage limited as to Employee as compared to other covered
officers or employees, under the Bank’s then current “blanket bond” or other
fidelity bond or insurance policy covering its directors, officers or employees.

7. Additional Regulatory Requirements. Notwithstanding anything contained in
this Agreement to the contrary, it is understood and agreed that the Bank (or
its successors in interest) shall not be required to make any payment or take
any action under this Agreement if (a) the Bank is declared by any Regulatory
Authority to be insolvent, in default or operating in an unsafe or unsound
manner, or if (b) in the opinion of counsel to the Bank such payment or action
(i) would be prohibited by or would violate any provision of state or federal
law applicable to the Bank, including without limitation the Federal Deposit
Insurance Act and Chapter 53 of the North Carolina General Statutes as now in
effect or hereafter amended; (ii) would be prohibited by or would violate any
applicable rules, regulations, orders, or statements of policy, whether now
existing or hereafter promulgated, of any Regulatory Authority; or (iii)
otherwise would be prohibited by any Regulatory Authority.

8. Change in Control Payments and Benefits.

(a) In the event that:

(i) During the term of this Agreement, (x) the Bank terminates Employee’s
employment other than for Cause or disability; or (y) Employee terminates such
employment following a Termination Event; and

(ii) Such termination pursuant to clause (x) or (y) of Paragraph 8(a)(i) above
occurs within twelve (12) months after a Change in Control (any such termination
meeting the explicit requirements of both Paragraphs 8(a)(i) and 8(a)(ii)
referred to hereinafter as a “Change in Control Termination”), then Employee
shall be entitled to receive the payments and benefits specified in this
Paragraph 8. The date on which the Employee or Bank receives notice in
accordance with Paragraph 6 of the termination of Employee’s employment or
Paragraph 8(e) of a Change in Control Termination, respectively, shall be deemed
the Change in Control Termination Date.



10

 

 

(b) For the purposes of this Agreement, the term “Change in Control” shall mean
a change in ownership or effective control as defined in Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), and the Treasury
regulations promulgated thereunder.

Notwithstanding the other provisions of this Paragraph 8, a transaction or event
shall not be considered a Change in Control if prior to the consummation or
occurrence of such transaction or event, Employee and the Bank agree in writing
that the same shall not be treated as a Change in Control for purposes of this
Agreement.

(c) For purposes of this Agreement, the term “Termination Event” shall mean the
occurrence of any of the following events:

(i) Employee is assigned any duties and/or responsibilities that are
inconsistent with his position, duties, responsibilities, or status at the time
of the Change in Control or with his reporting responsibilities or titles with
the Bank in effect at such time;

(ii) Employee’s annual base salary is reduced below the amount in effect as of
the effective date of a Change in Control or as the same shall have been
increased from time to time following such effective date;

(iii) Employee’s life insurance, medical or hospitalization insurance, dental
insurance, stock option plans, stock purchase plans, deferred compensation
plans, management retention plans, retirement plans, or similar plans or
benefits being provided by the Bank to Employee as of the effective date of the
Change in Control are reduced in their level, scope, or coverage, or any such
insurance, plans, or benefits are eliminated, unless such reduction or
elimination applies proportionately to all salaried employees of the Bank who
participated in such benefits prior to such Change in Control; or

(iv) Employee is transferred to a location outside of Cumberland County, North
Carolina, and Harnett County, North Carolina, without Employee’s express written
consent.

A Termination Event shall be deemed to have occurred on the date such action or
event is implemented or takes effect.

(d) Upon a Change in Control Termination, the Bank shall pay to Employee in a
lump sum in cash on the earlier of (x) the first day of the seventh month after
the date of the Change in Control Termination Date or (y) the date of Employee’s
death an amount equal to two hundred ninety-nine percent (299%) of Employee’s
base amount as defined in Section 280G(b)(3)(A) of the Code.



11

 

 

(e) Following a Termination Event which gives rise to Employee’s rights
hereunder, Employee shall have twelve (12) months from the date of occurrence of
the Termination Event to terminate his employment pursuant to this Paragraph 8.
Any such termination shall be deemed to have occurred only upon delivery to the
Bank or any successor thereto, of written notice of termination which describes
the Change in Control and Termination Event. If Employee does not so terminate
his employment within such twelve (12) month period, Employee shall thereafter
have no further rights hereunder with respect to that Termination Event, but
shall retain rights, if any, hereunder with respect to any other Termination
Event as to which such period has not expired.

(f) Survival. Employee’s rights and benefits under this Paragraph 8 shall
survive any termination of this Agreement or Employee’s employment.

9. Successors and Assigns.

(a) This Agreement shall inure to the benefit of and be binding upon any
corporate or other successor of the Bank which shall acquire, directly or
indirectly, by conversion, merger, consolidation, purchase or otherwise, all or
substantially all of the assets of the Bank.

(b) The Bank is contracting for the unique and personal skills of Employee.
Therefore, Employee shall be precluded from assigning or delegating his rights
or duties hereunder without first obtaining the written consent of the Bank.

10. Modification; Waiver; Amendments. No provision of this Agreement may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing and signed by the parties hereto. No waiver by either
party, at any time, of any breach by the other party of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. No amendments or additions to this
Agreement shall be binding unless in writing and signed by both parties, except
as herein otherwise provided.



12

 

 

11. Applicable Law. This Agreement shall be governed in all respects, whether as
to validity, construction, capacity, performance or otherwise, by the laws of
North Carolina, except to the extent that federal law shall be deemed to apply.

12. Severability. The provisions of this Agreement shall be deemed severable and
the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.

13. Section 409A Compliance. Employee and the Bank intend that their exercise of
authority or discretion under this Agreement shall comply with Section 409A of
the Code. In that regard, if any provision of this Agreement is ambiguous as to
its satisfaction of the requirements of Section 409A, such provision shall
nevertheless be applied in a manner consistent with those requirements. The Bank
shall maintain to the maximum extent practicable the original intent of the
applicable provision without subjecting Employee to additional tax or interest,
and the Bank shall not be required to incur additional compensation expense as a
result of the reformed provision. References in this Agreement to Section 409A
of the Code include rules, regulations, and guidance of general application
issued by the Department of Treasury under Section 409A of the Code.

 

 

[Signature page follows]

 

 



13

 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement under seal and in
such form as to be binding as of the day and year first hereinabove written.

 

 

  NEW CENTURY BANCORP, INC.       By:  /s/ William L. Hedgepeth, II     William
L. Hedgepeth, II, President & CEO


 



ATTEST:

 

/s/ Brenda B. Bonner

Corporate Secretary

 

 



  NEW CENTURY BANK       By:  /s/ William L. Hedgepeth, II     William L.
Hedgepeth, II, President & CEO




   

ATTEST:

 

/s/ Brenda B. Bonner

Corporate Secretary

 

 

          David Richard Tobin     David Richard Tobin


 

 



14

